Title: From George Washington to Samuel Huntington, 30 October 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          Head Quarters West point 30th Octobr 1779
        
        I do myself the honor of transmitting to Congress the Copy of a letter which I recd yesterday from Governor Clinton. I have agreeable to his request directed the Massachusetts Militia to rendezvous at Albany instead of Claverack, not for the purpose of making use of them against the Indians should the incursion prove serious, but to give the appearance of an immediate collection of force in that quarter. Should the expected cooperation take place, they can, with great ease, be brought down to join the Army.
        Genl Greene has this moment recd a letter (of which the inclosed is a Copy) from Mr Bowen, announcing the evacuation of Rhode Island. The authenticity of the report is not to be doubted. I have not yet recd an express from General Gates on the occasion. I have the honor to be with great Respect Yr Excellency’s most obt Servt
        
          Go: Washington
        
      